DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over by Glimpel et al. (DE 102019124223) in view of Viens et al. (USPG 20030223831, hereinafter ‘Viens’).
Regarding claim 25, Glimpel discloses a rotary cutting tool comprising a shank portion 4 and a cutting portion 6 extending along a longitudinal axis T. The cutting portion comprises flutes helically extending along the longitudinal axis, and internal coolant channels comprise exit apertures in the flutes. A projection of an axis aperture of a first set of internal coolant channels 14 intersects a rake face extending below a corner edge of the rotary cutting tool (see e.g. Fig. 5) and a projection of an exit aperture of a second set of internal coolant channels 12 intersects a rake face adjacent below a radial cutting edge of the rotary cutting tool (see e.g. Fig. 2e). Glimpel does not disclose a third set of internal coolant channels and exit apertures.

It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of Glimpel by providing a third set of internal coolant channels, wherein a projection of an exit aperture of the third set of internal coolant channels is parallel or substantially parallel with the longitudinal axis in the base of the flutes, proximate the shank portion, as taught by Viens, to improve the cooling and chip removal characteristics of the tool by preventing chip build up in the flutes and heat in the cutting tool or workpiece.
Allowable Subject Matter
Claims 1-24 are allowed.
Response to Arguments
Applicant's arguments filed 01/31/2022 with respect to new claim 25 have been fully considered but they are not persuasive. Applicant argues that Viens does not disclose a device including helically extending flutes or the exit apertures/threaded apertures existing in the flutes, and that a reasonable expectation of success does not exist when modifying the teachings of Glimpel with Viens. These arguments are respectfully traversed.
First, as clearly seen in Figure 4 of Viens, an embodiment of the tool exists in which the tool is provided with helical flutes instead of the straight flutes illustrated in Figure 2. However, regarding the assertion that the coolant exit apertures as claimed (i.e. the longitudinally extending third set of internal coolant channels) does not exist in a tool with helical flutes, it is noted that the embodiment illustrated in Figure 4 of Viens 
Finally, given the alleged lack of a reasonable expectation of success, Applicant merely states that Viens does not disclose a rotary tool comprising flutes helically extending along the longitudinal axis with multiple internal coolant channels (clearly illustrated in Figure 4) and that as such, a reasonable expectation of success does not exist when combined with Glimpel. However, as Glimpel discloses a helically fluted tool with multiple internal coolant channels, which Viens also discloses, as well as Viens teaching the concept of linearly extending exit apertures parallel with the longitudinal axis, both tools serve to provide the flutes with multiple coolant channels and exit apertures to cool the tool and/or workpiece, as well as flush chips from the flutes. Therefore a reasonable expectation of success clearly exists when providing the tool of Glimpel with an additional set of coolant channels/exit apertures, a teaching directly supported by both references, in the direction of the axis of the tool, as illustrated by Viens to provide more cooling/chip flushing from the flutes during machining.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722